NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4804-15T3


LARRY J. HOLLOWAY,

        Plaintiff-Appellant,

v.

TODD MCMANUS and KELLY MCMANUS,
h/w, EDWARD TRUSKOWSKI, and
BRYAN and MICHELLE ECOHARDT,

        Defendants,

and

TOWNSHIP OF JACKSON,

     Defendant-Respondent.
_________________________________

              Submitted July 5, 2017 – Decided September 11, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Ocean County,
              Docket No. C-0112-14.

              Clark   L.      Cornwell,      III,    attorney      for
              appellant.

              Gilmore   &   Monahan,  PA,   attorneys   for
              respondent Township of Jackson (Robin La Bue,
              on the brief).
PER CURIAM

     Plaintiff Larry J. Holloway owns property located on Cerrina

Road in the Township of Jackson (Township).                He accesses his

property via a twenty-five-foot-wide unimproved dirt and gravel

path known as Cerrina Road.     He sought to have the road declared

a public road.    He appeals from the Chancery court's determination

that Cerrina Road is not a dedicated public road, but rather an

unimproved access easement over which plaintiff maintained the

right of access and right to maintain.          We affirm.

     A 1974 survey depicts Cerrina Road as a ten-foot to twelve-

foot sand road, and the Township's tax maps depict it as a twenty-

five-foot utility access easement.          A 2002 subdivision map, which

was created in connection with a developer's application for

preliminary and final major subdivision approval, depicts Cerrina

Road as a twenty-five-foot-wide dirt and gravel utility access

easement "to be dedicated to [the] Township."

     The   2002   subdivision   map       required   the   grantee   and   all

subsequent property owners to maintain the twenty-five-foot-wide

dirt and gravel utility access easement.             The map also provides

that the utility easement

           is intended to run with the land binding
           subsequent grantees in each individual lot of
           the subdivision and . . . shall be inserted
           in all subsequent deeds as it is intended to
           benefit all lots of the subdivision making

                                      2                               A-4804-15T3
          each subsequent owner of the individual lots
          subsequent to its provisions, and granting to
          each subsequent owner of the individual lots
          benefits thereof.

     The 2002 subdivision map shows that the utility easement is

wholly located on the property owned by defendants Todd and Kelly

McManus (collectively, McManus).    The map is referenced in the

legal description of the McManus deed, and the deed states that

the property is subject to easements of record.

     In an April 27, 2012 letter to plaintiff, McManus, and

neighboring property owners, defendants Edward Truskowski and

Bryan and Michelle Ecohardt, the municipal engineer notified them

that:

          The unimproved private lane commonly known as
          Cerrina Road has become a nuisance to
          residents of a portion of Cobain Road. Upon
          inspection we have noted considerable erosion
          emanating from Cerrina [Road] and traveling
          onto the extended portion of Cobain Road.

               Cerrina Road is a private lane and thus
          we are limited in our ability to address this
          problem using public funds. It is therefore
          incumbent on the several property owners to
          work together to address this matter.       I
          suggest two things be done to arrest this
          problem.     The road surface should be
          stabilized by applying coarse gravels, stone
          or millings, and the accumulating stormwater
          should be either dispersed, or collected and
          slowed to allow for infiltration.

               Upon reviewing the site with the Township
          Administrator and Public Works Director there
          is some consensus that we can offer some

                                3                          A-4804-15T3
          assistance. I would ask that you contact the
          Administrator so that a meeting can be
          scheduled to discuss this matter and move to
          a suitable resolution.

     In 2013, plaintiff applied for subdivision approval and use

variances to develop his property into thirteen residential lots.

He requested that the Township provide a permanent access on

Cerrina Road to his property as a condition of approval, and

proposed to widen Cerrina Road to thirty feet to provide access.

McManus, Truskowski, Ecohardt, and other neighboring property

owners objected to the application.

     In a December 12, 2013 letter to plaintiff's engineer, the

municipal engineer confirmed that Cerrina Road is an unimproved

private road, and the 2002 subdivision map provided a twenty-five-

foot utility and access easement along the McManus property.    The

municipal engineer described Cerrina Road as a substandard access

easement and concluded it would be against the Township's interest

to accept it and develop a road that would only benefit the

developer's interests.

     On February 5, 2014, the Township's Zoning Board issued a

resolution approving plaintiff's application, but only for eight

lots.   The resolution stated that "the property is benefitted by

an easement for vehicular access over [the McManus] lot[,]" and

plaintiff had to clarify the right to access to his property.


                                4                          A-4804-15T3
     Plaintiff then instituted this litigation, seeking to have

Cerrina Road declared a public road. He did not allege defendants'

predecessor in title made an express dedication of Cerrina Road

or that the Township accepted the offer of dedication by an

appropriate ordinance or resolution of the governing body. Rather,

he alleged that Cerrina Road was offered for dedication through

its use and inclusion in the 2002 subdivision map and legal

description in the McManus, Truskowski, and Ecohardt deeds, and

the Township impliedly accepted the offer by exercising dominion

and control over the road through its affirmative acts of grading

and removing snow, including the path on tax maps, and accepting

and filing the 2002 subdivision map.

     Following a hearing, in a May 31, 2016 written opinion, the

trial court found that the 2002 subdivision map constituted an

offer of dedication for the twenty-five-foot access easement, but

the Township did not impliedly accept the offer.   The court noted

that in order for implied acceptance of a dedication to be found,

the nature of the Township's actions must be consistent with

ownership.   The court determined that the mere occasional grading

and plowing of Cerrina Road was insufficient to establish the

Township impliedly accepted the dedication.   The court emphasized

that under N.J.S.A. 40:67-23.1, a municipality is permitted



                                 5                         A-4804-15T3
          to repair and maintain and provide for the
          removal of snow, ice and other obstructions
          from, and provide for the lighting of, any
          roads or streets upon which the travel is
          sufficient, in the opinion of said governing
          body, to warrant such expenditures, even
          though such roads or streets shall not have
          been taken over by said municipal governing
          body or dedicated and accepted as public
          highways.

The court was unpersuaded that a municipality taking action, which

is permitted by statute, constitutes acceptance.

     Citing N.J.S.A. 54:1-15(1), Acts Saved from Repeal, the court

also found that the inclusion of Cerrina Road on the tax maps and

the Township's acceptance and filing of the 2002 subdivision map

were not actions consistent with ownership, but rather, were merely

administrative duties the Township was required to undertake as

part of its governance.

     The court also determined there was a lack of motivation

underlying any claimed intent to accept the dedication on the

Township's part, and little basis to believe the Township would

want Cerrina Road to be a public street given the costs and change

of character. The court emphasized that if the Township had wanted

to create a dedicated public road, it would likely have required

the developer to incur the costs and complete the necessary

improvements of widening, paving, and lighting, and not leave

these tasks for completion by the Township at a later date.      The


                                6                           A-4804-15T3
court found this lack of motivation was also supported by the

municipal engineer's letters indicating that the parties viewed

Cerrina Road as unimproved private land, and it would be against

the Township's interest to accept the substandard access.

     Lastly, the court determined there is a twenty-five-foot

access easement across the McManus property that is a gravel path

known as Cerrina Road that has been used by plaintiff for twenty-

four years to access his property.          The court concluded that

plaintiff will continue to have a right of access to his property

over the access easement known as Cerrina Road, and the right to

maintain the right of way as it currently exists as a twenty-five-

foot gravel path.     The court memorialized its decision in a May

31, 2016 final order.    This appeal followed.

     On   appeal,   plaintiff   contends   the   court's   finding   that

Cerrina Road is not a dedicated public road or at least a road

that was offered for dedication constitutes reversible error.

Plaintiff also contends the court's establishment of a twenty-

five-foot access easement has no basis in law.

     Our review of a trial court's fact-finding in a non-jury case

is limited.   Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150,

169 (2011).   "The general rule is that findings by the trial court

are binding on appeal when supported by adequate, substantial,

credible evidence.    Deference is especially appropriate when the

                                   7                             A-4804-15T3
evidence      is    largely   testimonial          and   involves       questions      of

credibility."        Ibid. (quoting Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998)).        We "should not disturb the factual findings and legal

conclusions of the trial judge unless [we are] convinced that they

are   so   manifestly      unsupported        by    or   inconsistent         with    the

competent, relevant and reasonably credible evidence as to offend

the interests of justice."            Ibid. (internal quotation omitted).

However, we owe no deference to a trial court's interpretation of

the law, and review issues of law de novo.                 Sipko v. Koger, Inc.,

214 N.J. 364, 376 (2013) (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).                         Applying these

standards, we discern no reason to disturb the judge's ruling.

      The actions of a landowner manifesting an intent to dedicate

land to a public use is sometimes referred to as an "offer of

dedication" and such an offer is generally irrevocable by the

dedicator.     Velasco v. Goldman Builders, Inc., 93 N.J. Super. 123,

137   (App.    Div.     1966).      However,        actual    dedication       is     not

consummated until there has been an acceptance.                       Ibid.

      "[N]o    particular        formal   acceptance         of   a    dedication      is

required."         Ibid.   Municipalities by appropriate ordinance or

resolution may formally accept an offer of dedication.                        Ibid.     A

municipality may also accept an offer of dedication by other

official conduct that manifests an intent to treat the land in

                                          8                                     A-4804-15T3
question as dedicated to public use.           Ibid.       Implied acceptance

of an offer of dedication of an easement for a road may be found

through improvement and maintenance by the municipality, such as

installing stop signs, lighting, road signs, and water and sewer

lines, and resurfacing and routine road upkeep.                   See State v.

Birch, 115 N.J. Super. 457, 464 (App. Div. 1971).

     We have considered plaintiff's contentions in light of the

record and applicable legal principles and conclude they are

without    sufficient   merit   to   warrant   discussion      in    a    written

opinion.     R. 2:11-3(e)(1)(E).       We affirm substantially for the

reasons the court expressed in its written opinion.                 However, we

make the following brief comments.

     The     Township   was   not    responsible     for    the     repair     and

maintenance of the access easement.        Rather, the 2002 subdivision

map vested those responsibilities in the property owners.                      The

Township's     assistance     with   grading   and     removing      snow      was

insufficient to establish an implied acceptance of the offer of

dedication of the access easement.

     The record is devoid of          evidence that Cerrina Road was

dedicated in a manner other than as an access easement.                  The 2002

subdivision map specifically identifies Cerrina Road as a twenty-

five-foot-wide utility and access easement to be dedicated to the



                                      9                                   A-4804-15T3
Township. Plaintiff's argument that the court created the easement

without support in the record is blatantly incorrect.

     Affirmed.




                               10                          A-4804-15T3